J-S51001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SEAN BURKE                              :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 TRADEX INTERNATIONAL, INC. AND          :   No. 75 MDA 2020
 DURALUX FINISH, INC.                    :

            Appeal from the Order Entered December 17, 2019
   In the Court of Common Pleas of Centre County Civil Division at No(s):
                                19-1183


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                      FILED FEBRUARY 17, 2021

     Sean Burke (Appellant) appeals pro se from the order of December 17,

2019, sustaining the preliminary objections of Tradex International, Inc.

(Tradex) and Duralux Finish, Inc. (Duralux), dismissing Appellant’s motion to

strike preliminary objections as untimely, and dismissing Appellant’s

complaint. He also purports to appeal from a second order issued December

19, 2019, which denied his motion for an in camera review of a third party’s

medical records. We affirm in part, vacate in part, and remand.

     Appellant filed the complaint on March 29, 2019, alleging several

common-law tort and product liability claims against Tradex and Duralux.

Complaint, 3/29/19, at 4-16. Appellant averred that he suffered psychological

injuries and emotional harm after ingesting human blood on his drinking cup

and food tray at SCI Rockview. Appellant alleged a fellow inmate, who was
J-S51001-20


working as a dietary worker, cut himself on a defective cup (allegedly

manufactured by Duralux), causing a rubber glove (allegedly manufactured

by Tradex), to break, and resulting in the worker’s blood getting on several

cups and trays used by the inmates, including Appellant. Id. at 1-3.

       Appellant served the complaint on Duralux on or about April 15, 2019.

On May 17, 2019, Appellant filed a notice of intent to praecipe to enter

judgment by default.        That same day, counsel entered an appearance on

behalf of Duralux, and filed an answer and new matter.1 On July 1, 2019,

Appellant filed preliminary objections in the form of a motion to strike

Duralux’s answer and new matter as untimely.

       Appellant had difficulty serving Tradex. A first attempt at service was

made on an address in Cleveland, Ohio. The Sheriff’s return indicates it was

marked, “Moved, Left no Address.” Sheriff’s Return of Service, 5/8/19. A

second attempt at service was made on an address in Fresno, California. The

Sheriff’s return indicates Tradex was not at the California address, and they

received a telephone call from someone who told them Tradex no longer

existed; the return concluded, “received certified mail return receipt back

without envelope, but it is not signed by anyone. Unsure if paperwork was

actually delivered.” Sheriff’s Return of Service, 6/20/19. Appellant had the


____________________________________________


1 Duralux countered Appellant was suing the wrong company. Duralux
averred it is a manufacturer of wood products, not plastic cups, and has no
relationship to the company that manufactures the cups. Answer and New
Matter, 5/17/19, at 6.

                                           -2-
J-S51001-20


complaint reissued on June 21, 2019. The complaint was ultimately served

on Tradex at an address in Elwood, Illinois on July 8, 2019. Sheriff’s Return

of Service, 7/11/19. On July 12, 2019, Appellant filed a notice of intent to

praecipe to enter judgment by default against Tradex.      On July 29, 2019,

counsel for Tradex entered an appearance and filed preliminary objections in

the nature of a demurrer. Appellant filed preliminary objections in the form

of a motion to strike Tradex’s preliminary objections as untimely.

      On October 21, 2019, Appellant filed a motion seeking in camera review

of a third party’s medical records, referencing as the third party, the dietary

worker who bled onto the eating utensils.

      Oral argument on the motions took place on November 20, 2019. On

December 17, 2019, the trial court issued the following order, which reads in

pertinent part:

      1.  Defendant Tradex’s Preliminary Objections to Plaintiff’s
      Complaint are SUSTAINED.

      2.   [Appellant]’s Preliminary Objections and or Motion to Strike
      Defendant Tradex’s and/or its successor company’s Preliminary
      Objections to the Complaint as untimely filed are OVERRULED.

      3.   [Appellant]’s Preliminary Objections and or Motion to Strike
      Defendant Duralux Finish Inc.’s Answer to [Appellant]’s Complaint
      and New Matter as untimely filed are OVERRULED.

      4.    [Appellant]’s Complaint is DISMISSED.




                                     -3-
J-S51001-20


Order, 12/17/20, at 1-2. Two days later, the court issued a separate order

denying Appellant’s motion for in camera review of a third party’s medical

records. This timely appeal followed.2

       Appellant raises eight issues for our review:

       [I.] Did the [trial] court abuse its discretion by failing to grant the
       Appellant’s preliminary objections and or motion to strike the
       preliminary objections of [Tradex] as untimely filed?

       [II.] Did the [trial] court abuse its discretion by granting
       [Tradex’s] preliminary objections based upon arguments not
       raised within their asserted preliminary objections, contrary to
       Rule 1032 (a) of the Pa. Rules of Civil Procedure, specifically the
       argument of inadequate service of process of the complaint on
       June 11, 2019, as substantiated by the Sheriff’s return of service
       of June 20, 2019?

       [III.] Did the [trial] court abuse its discretion by failing to consider
       that a representative of [Tradex], and or its successor company,
       namely a Mr. Mathew Brady, personally contacted Ms. Anna
       Yecina of the Centre County Sheriff’s office on June 11, 2019,
       regarding the service of the Appellant’s complaint?

       [IV.] Did the [trial] court abuse its discretion by failing to grant
       the Appellant’s preliminary objections and or motion to strike the
       answer and new matter of [Duralux], incorporated as untimely
       filed?

       [V.] Did the [trial] court abuse its discretion by failing to consider
       the documented exhibits presented which substantiated that
       [Duralux] failed to timely serve their answer and new matter?



____________________________________________


2 Simultaneously with his notice of appeal, Appellant filed a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). On January
21, 2020, the trial court issued a three-page opinion, which contains
statements of fact which are not supported by the record. 1925(a) Opinion,
1/21/20, at 2-3.


                                           -4-
J-S51001-20


        [VI.] Did the [trial] court abuse its discretion by failing to grant
        the Appellant’s motion for in camera review of the laboratory test
        results of [a third party], to determine if he in fact has tested
        positive for any communicable blood diseases?

        [VII.] Did the Prothonotary abuse its discretion when it failed to
        enter default judgment against [Tradex], when they failed to
        timely file their response to the complaint?

        [VIII.] Did the Prothonotary abuse its discretion when it failed to
        enter default judgment against [Duralux], when they failed to
        timely file their answer to the complaint?

Appellant’s Brief at IX (unnecessary capitalization omitted).3

        In his first issue, Appellant maintains the trial court erred in failing to

strike Tradex’s preliminary objections as untimely. Appellant’s Brief at 7-8.

We disagree.

        Pennsylvania Rule of Civil Procedure 1026(a) provides “every pleading

subsequent to the complaint shall be filed within twenty days after service of

the preceding pleading. . . .” “However, this Rule has been interpreted as

permissive rather than mandatory. It is left to the sound discretion of the trial

court to permit a late filing of a pleading where the opposing party will not be

prejudiced and justice so requires.”           Connor v. Crozer Keystone Health

Sys., 832 A.2d 1112, 1118 (Pa. Super. 2003) (citation omitted). “Service of

process is a mechanism by which a court obtains jurisdiction of a defendant,

and therefore, the rules concerning service of process must be strictly




____________________________________________


3   We reordered Appellant’s issues for ease of disposition.

                                           -5-
J-S51001-20


followed.”    Trexler v. McDonald’s Corp., 118 A.3d 408, 412 (Pa. Super.

2019) (citation omitted).

        Here, service was first attempted in April 2019. However, Appellant did

not provide the correct address and service was unsuccessful. Sheriff’s Return

of Service, 5/08/19. Service at a second address was next attempted in June

2019, and, based upon the certified mail receipt, which was unsigned, the

sheriff was unable to determine if the paperwork was delivered, and again, it

appeared the address Appellant provided was incorrect. Sheriff’s Return of

Service, 6/20/19. Ultimately, Tradex was served at a third address on July 8,

2019.      Sheriff’s Return of Service, 7/11/19.     Tradex filed preliminary

objections on July 29, 2019, the twentieth day.4

        We are unpersuaded by Appellant’s assertion we should rely on the June

7, 2019 conversation between the Sheriff’s Office and a person named

Matthew Brady to find that service was perfected in June 2019. We have

reviewed the Sheriff’s Return of Service. It is not clear who Matthew Brady is

and what relationship, if any, he had with Tradex; it is also unclear whether

he was authorized to accept service on behalf of Tradex.       The record only

indicates that Matthew Brady informed the Sheriff’s Department that the

California address did not belong to Tradex.       Sheriff’s Return of Service,

6/20/19.     This information is insufficient to demonstrate that service of



____________________________________________


4   July 28, 2019 was a Sunday.

                                           -6-
J-S51001-20


process occurred in June 2019.            See Trexler, supra at 413-14 (finding

service of process improper where plaintiff could not show person who

accepted complaint was authorized to accept service on behalf of defendant).

Appellant’s actions in reissuing the complaint on June 21, 2019 and having

service sent to a different address, demonstrate his awareness Tradex had

not been served previously. Appellant’s first issue does not merit relief.

       In his second issue, Appellant argues the trial court erred in granting

Tradex’s preliminary objections which resulted in dismissal of the complaint in

its entirety.5 Appellant’s Brief at 10-11. Upon review, we agree.

       Our standard of review from the trial court’s order grant of preliminary

objections in the nature of a demurrer and dismissing Appellant’s complaint is

well-settled. We must:

       determine whether the trial court committed an error of law.
       When considering the appropriateness of a ruling on preliminary
       objections, the appellate court must apply the same standard as
       the trial court.

       Preliminary objections in the nature of a demurrer test the legal
       sufficiency of the complaint.       When considering preliminary
       objections, all material facts set forth in the challenged pleadings
____________________________________________


5 As noted above, Duralux did not file a brief. While Tradex filed a brief, it did
not address the grant of its preliminary objections, stating it did not perceive
Appellant to be challenging the grant of the preliminary objections, which
resulted in the dismissal of the complaint against both Duralux and Tradex.
Tradex’s Brief at 1, n.1. We disagree. While Appellant’s argument is not
artfully phrased, he does challenge the grant of preliminary objections
resulting in dismissal. Appellant’s Brief at 10-11. Moreover, given the errors
in the trial court’s opinion, and its failure to discuss why it granted the
preliminary objections, any confusion on the part of Appellant is
understandable.

                                           -7-
J-S51001-20


      are admitted as true, as well as all inferences reasonably
      deducible therefrom.       Preliminary objections which seek the
      dismissal of a cause of action should be sustained only in cases in
      which it is clear and free from doubt that the pleader will be unable
      to prove facts legally sufficient to establish the right to relief. If
      any doubt exists as to whether a demurrer should be sustained, it
      should be resolved in favor of overruling the preliminary
      objections.

Estate of Denmark ex rel. Hurst v. Williams, 117 A.3d 300, 305 (Pa.

Super. 2015) (citations omitted).

      Instantly, we are unable to determine the basis for the trial court’s

dismissal of the complaint against Duralux. In its opinion, the trial court twice

states Duralux filed preliminary objections on July 29, 2019. Trial Ct. Op. at

2-3. This is incorrect. Tradex filed preliminary objections on July 29, 2019.

On July 30, 2019, Duralux filed a response to Appellant’s motion to strike

answer and counterclaim.       Duralux could not file preliminary objections

because they filed an answer and new matter in May 2019. Thus, there is no

basis in the record for the trial court’s sua sponte dismissal of the complaint

against Duralux.

      Tradex, on the other hand, did file preliminary objections in the nature

of a demurrer on July 29, 2019. Those preliminary objections did not raise a

claim of improper service; Tradex only challenged the legal sufficiency of

Appellant’s claims.     Tradex’s Preliminary Objections to the Complaint,

7/29/19, at unnumbered page 1-11.

      In its December 19, 2019 order, the trial court does not address why it

dismissed the complaint, and does not specify whether it dismissed the

                                      -8-
J-S51001-20


complaint with or without prejudice. We are unable to discern the basis of the

trial court’s dismissal of the complaint against Tradex. While the trial court

appears to acknowledge Tradex did not raise the issue of improper service in

its preliminary objections, the court also appears to imply it would not be an

abuse of its discretion for it to find improper service. Trial Ct. Op. at 2. At no

point does the court explain why it dismissed the complaint. Id. at 1-3.

      Given that the trial court’s three-page opinion focuses on the service

issues, it is reasonable for Appellant to perceive that the court dismissed the

complaint based on improper service.         If so, the court erred, because the

complaint was properly served on both parties. If not, the trial court should

have explained its reasons for concluding that the complaint was legally

insufficient, including its reasons for dismissing the complaint against Duralux

when Duralux never sought dismissal. See Pa.R.A.P. 1925(a) (“the judge who

entered the order . . . if the reasons for the order do not already appear of

record, shall . . . file of record at least a brief opinion of the reasons for the

order, or for the rulings . . . or shall specify in writing the place in the record

where such reasons may be found.”). We emphasize it is not this Court’s role

to guess why the trial court granted preliminary objections.             We have

explained the purpose of a trial court opinion “is to provide the appellate court

with a statement of reasons for the order ... entered ... to permit effective and

meaningful review of the lower court decisions.” Commonwealth v. Hood,

872 A.2d 175, 178 (Pa. Super. 2005).


                                       -9-
J-S51001-20


      Accordingly, on the record before us, we are constrained to conclude the

trial court’s dismissal of the complaint was improper, and vacate that portion

of the December 19, 2019 order.

      In his third issue, Appellant states the trial court abused its discretion

by disregarding certain evidence concerning the service of the complaint on

Tradex. Appellant’s Brief at 12-13. Specifically, Appellant contends the trial

court ignored the June 20, 2019 Sheriff’s Return of Service and erred by not

allowing him to call Anna Yecina to testify about her telephone conversation

with Matthew Brady. Id.

      Initially, Appellant has failed to cite to the transcript to demonstrate he

sought to call Anna Yecina as a witness and the trial court denied his request.

It is not this court’s responsibility to comb through the record seeking the

factual underpinnings of Appellant’s claim. Commonwealth v. Mulholland,

702 A.2d 1027, 1034 n.5 (Pa. Super. 1997). Accordingly, we find this claim

waived.

      In the absence of waiver, we note Appellant has failed to explain the

basis for his conclusion that Anna Yecina’s testimony was admissible. “The

Pennsylvania Rules of Evidence define ‘hearsay’ as an out of court statement

offered in court for the truth of the matter asserted. . . . Generally, hearsay is

inadmissible at trial unless it falls under an exception provided by the Rules.”

Carlinia v. Glenn O. Hawbaker, Inc., 219 A.3d 629, 640 (Pa. Super. 2019)

(citation omitted).   Here, Appellant sought to have Anna Yecina testify to


                                     - 10 -
J-S51001-20


statements made by Matthew Brady, and sought to have them admitted for

the truth of matter asserted, which would be inadmissible hearsay.        Thus,

Appellant’s third issue lacks merit.

        In his fourth and fifth issues, Appellant avers the trial court erred in

failing to strike Duralux’s answer and new matter as untimely, and in

disregarding the exhibits which substantiated his claim. Appellant’s Brief at

8-9, 14-16. We disagree.

        As recited above, we review this claim for an abuse of discretion.

Connor, supra at 1118. Here, it appears Duralux received the complaint on

or about April 15, 2019.6, 7 Thus, they had until May 6, 2019,8 to file their

answer and new matter. Counsel for Duralux entered his appearance and filed

an answer and new matter on May 17, 2019, some 11 days late; the same

day, Appellant filed his notice of intent to praecipe to enter judgment by



____________________________________________


6 It is not entirely clear when Duralux received the complaint. Appellant,
acting pro se, gave the complaint to prison officials for certified mailing on
April 8, 2019. Duralux is located in Colorado. The Sheriff mailed the complaint
by certified mail on or about April 22, 2019. The return card is undated, but
was mailed back to Appellant on April 15, 2019.

7 The trial court incorrectly found that Duralux was served on July 8, 2019.
Trial Ct. Op. at 2. Our review of the record, as described above, shows
Duralux was served with the complaint in April 2019 and filed an answer and
new matter in May 2019. However, “we are not limited by the trial court’s
rationale and we may affirm on any basis.” Blumenstock v. Gibson, 811
A.2d 1029, 1033 (Pa. Super. 2002), appeal denied, 828 A.2d 349 (Pa. 2003)
(citations omitted).

8   The twentieth day, May 5, 2019, was a Sunday.

                                          - 11 -
J-S51001-20


default against Duralux. Thus, it is evident Duralux did not file its answer and

new matter within the twenty days contemplated by Pa.R.Civ.P. 1026(a).

However, as we discussed in Connor, Rule 1026(a) should be interpreted, “as

permissive rather than mandatory.” Connor, supra at 1118. Appellant has

not explained how he was prejudiced by an eleven-day delay in the filing of

Duralux’s answer and new matter. Appellant’s Brief at 8-9. Moreover, given

Duralux’s claim Appellant sued the wrong company, justice militates in favor

of Duralux’s filing. Id. In sum, absent a showing of prejudice, see id. at

1118-19, we have no basis to find the trial court abused its discretion in

determining that Duralux timely filed its answer and new matter, and

overruling Appellant’s motion to strike. Id. at 1119 (affirming trial court’s

refusal to strike defendants’ preliminary objections as untimely where some

were filed months after filing of complaint, but plaintiff failed to demonstrate

prejudice). Appellant’s fourth and fifth issues lack merit.

      In his sixth issue, Appellant asserts the trial court erred in failing to

grant his motion for in camera review of a third party’s medical records.

Appellant’s Brief at 17-19. Again, we disagree.

      Our standard of review is as follows:

      Orders regarding discovery matters are subject to the discretion
      of the trial court. . . . An appellate court will not disturb discovery
      orders without a showing of manifest, unreasonableness,
      partiality, prejudice, bias, ill will, or such lack of support in the law
      or record for the [trial court’s action] to be clearly erroneous.




                                       - 12 -
J-S51001-20


Hill v. Kilgallen, 108 A.3d 934, 941 (Pa. Super. 2015) (citations and

quotation marks omitted).

      The factors which should be considered in deciding whether an
      intrusion into an individual’s privacy is justified are the type of
      record requested, the information it does or might contain, the
      potential for harm in any subsequent nonconsensual disclosure,
      the injury for disclosure to the relationship in which the record was
      generated, the adequacy of safeguards to prevent unauthorized
      disclosure, the degree of need for access, and whether there is an
      express statutory mandate, articulated public policy, or other
      recognizable public interest militating toward access.

Buckman v. Verazin, 54 A.3d 956, 961 (Pa. Super. 2012), appeal denied,

77 A.3d 1258 (Pa. 2013).

      Appellant sought the medical records of the dietary worker whose blood

got on the eating utensils. Appellant does not allege he became infected with

a communicable disease as a result of this incident; in fact, he states he tested

negative for blood-borne diseases. Appellant’s Complaint at 1-3. In addition,

the issue of whether the bleeding individual had a communicable disease is

irrelevant with respect to the negligence and product liability claims against

Tradex and Duralux.     Lastly, as Appellant had no idea at the time of the

incident whether the individual had a disease, the records are irrelevant to his

claims of emotional harm. The individual has a strong privacy right in his

records, and the trial court did not abuse its discretion in declining to violate

that right. See Lyke v. Yates, 77 A.3d 27, 32 (Pa. Super. 2013) (holding

trial court did not err in denying motion to compel disclosure of third-party

medical records, where patients have strong privacy interest in such records,


                                     - 13 -
J-S51001-20


and records were irrelevant to meeting burden of proof in negligence action

against doctor), appeal denied, 92 A.3d 812 (Pa. 2014); Buckman, supra at

964 (reversing trial court’s order granting motion to compel discovery of third-

party medical records). Appellant’s sixth issue does not merit relief.

      Finally, in his seventh and eighth issues, Appellant argues the Centre

County Prothonotary erred in failing to enter default judgments against Tradex

and Duralux. Appellant’s Brief at 19-20. We disagree.

      The Pennsylvania Rules of Civil Procedure provide:

      The prothonotary, on praecipe of the plaintiff, shall enter
      judgment against the defendant for failure to file within the
      required time a pleading to a complaint which contains a notice to
      defend or, except as provided by subdivision (d), for any relief
      admitted to be due by the defendant's pleadings.

            Note: See Rule 237.1 which requires the praecipe for
            default judgment to contain a certification of written
            notice of intent to file the praecipe.

Pa.R.Civ.P. 1037(b) and note. Our Rules of Civil Procedure further provide:

      (2) No judgment of non pros for failure to file a complaint or by
      default for failure to plead shall be entered by the prothonotary
      unless the praecipe for entry includes a certification that a written
      notice of intention to file the praecipe was mailed or delivered

                                    ****

         (ii) in the case of a judgment by default, after the failure to
         plead to a complaint and at least ten days prior to the date
         of the filing of the praecipe to the party against whom
         judgment is to be entered and to the party’s attorney of
         record, if any.

                                    ****

      (3) A copy of the notice shall be attached to the praecipe.

                                     - 14 -
J-S51001-20



      (4) The notice and certification required by this rule may not be
      waived.

Pa.R.Civ.P. 237.1(a)(2)(ii), (3) and (4).

      “The interpretation and application of a Pennsylvania Rule of Civil

Procedure presents a question of law. Accordingly, to the extent that we are

required to interpret a rule of civil procedure, our standard of review is de

novo, and our scope of review is plenary.” Keller v. Mey, 67 A.3d 1, 5 (Pa.

Super. 2013) (citation omitted).

      As discussed above, Appellant’s notice of intent to praecipe to enter

judgment by default against Tradex was premature, as he filed it on July 12,

2019, approximately four days after Tradex received the complaint, and

Tradex answered the complaint in a timely fashion. Thus, there was no basis

for Appellant’s notice of intent to praecipe to enter judgment by default, and

no basis for entry of default judgment. See Pa.R.Civ.P. 1037(b). Appellant’s

seventh issue does not merit relief.

      As to Duralux, while Appellant’s notice of intent to praecipe to enter

judgment by default against Duralux was timely, Duralux filed a response

within the 10-day period. We explained above that we agree with the trial

court’s conclusion that the answer and new matter were timely. Also, while

Appellant filed the notice of intent, he never actually filed the praecipe to enter

judgment after the ten-day time period passed. Therefore, there was no basis




                                       - 15 -
J-S51001-20


for the Prothonotary to enter default judgment.     See Pa.R.Civ.P. 1037(b).

Appellant’s eighth issue lacks merit.

      Accordingly, for all of the above reasons, we affirm in part, vacate the

dismissal of the complaint, and remand for further proceedings consistent with

this decision.

      Order affirmed in part and vacated in part. Case remanded. Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/17/2021




                                    - 16 -